Matter of Lang v Dolphy (2015 NY Slip Op 03842)





Matter of Lang v Dolphy


2015 NY Slip Op 03842


Decided on May 6, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
PETER B. SKELOS
THOMAS A. DICKERSON
HECTOR D. LASALLE, JJ.


2014-05843
 (Docket No. O-3010-13)

[*1]In the Matter of Marie Lang, respondent, 
vDamion Dolphy, appellant.


Arleen Lewis, Blauvelt, N.Y., for appellant.

DECISION & ORDER
Appeal from an order of protection of the Family Court, Rockland County (Dean Richardson-Mendelson, Ct. Atty. Ref.), entered May 5, 2014. The order of protection, upon a finding, after a hearing, that the appellant committed the family offense of harassment in the second degree, directed the appellant, inter alia, to stay away from the petitioner through May 5, 2016.
ORDERED that the order of protection is affirmed, without costs or disbursements.
The issue of whether a family offense has been established by a fair preponderance of the evidence (see Family Ct Act § 832) is addressed to the hearing court, and its determination regarding the credibility of witnesses is entitled to great weight on appeal and will not be disturbed unless clearly unsupported by the record (see Matter of Deepti v Kaushik, 126 AD3d 790; Matter of Campbell v Campbell, 123 AD3d 1123; Matter of Garbarino v Garbarino, 120 AD3d 578). Contrary to the appellant's contention, ample evidence was adduced at the hearing to support the Family Court's determination that he committed the family offense of harassment in the second degree, thus warranting the issuance of an order of protection (see Matter of Silva v Silva, 125 AD3d 869; Matter of Monos v Monos, 123 AD3d 931; Matter of Hunt v Hunt, 51 AD3d 924). While the court was presented with sharply conflicting accounts by the parties regarding the subject incidents, we discern no basis to disturb its determination to credit the testimony of the petitioner (see Matter of Musheyev v Musheyev, 126 AD3d 800; see generally Matter of Hon v Tin Yat Chin, 117 AD3d 946; Matter of Kaur v Singh, 73 AD3d 1178).
The appellant's remaining contention is without merit.
MASTRO, J.P., SKELOS, DICKERSON and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court